Citation Nr: 0631122	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis resulting 
from asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for asbestosis.

The veteran testified before the undersigned at a February 
2006 hearing at the RO.  A transcript has been associated 
with the file.

In April 2003, the veteran submitted a VA Form 21-4138 in 
which he indicated that he has nerve ending damage to fingers 
in his right hand, skin cancer, and colon problems as a 
result of his military service.  As these matters remain 
unadjudicated, they are REFERRED to the RO for appropriate 
action.


FINDING OF FACT

The veteran has no lung disorder resulting from asbestos 
exposure.


CONCLUSION OF LAW

The veteran has no current lung disorder resulting from 
asbestos exposure either incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has asbestosis as the result of 
inservice exposure to asbestos.  He argues that he was 
exposed to asbestos aboard the U.S.S. Woodward and the U.S.S. 
Antrim, working and sleeping in areas that had asbestos 
covered pipes running through them.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
7.21(c).

The questions of whether the veteran has asbestosis and 
whether such is etiologically related to his service in the 
United States Navy require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The service medical records are negative for 
findings of a lung disorder caused by asbestosis.  

In support of the veteran's claim is a July 2000 Occupational 
Lung Disease Evaluation.  The Occupational Lung Disease 
Evaluation assessed the veteran on the basis of his work 
history and physical examination.  X-rays were performed 
which showed interstitial opacities in the lung parenchyma.  
The pleural surfaces showed no plaques, thickening or 
calcifications.  The diagnosis was mild pulmonary asbestosis, 
based on the x-ray and the veteran's exposure history.  The 
doctor indicated that the veteran's diminished pulmonary 
function test results were correlative to the diagnosis of 
asbestosis.  

The evidence against the veteran's claim includes a set of 
chest x-rays taken in October 2002, and November 2003 and May 
2006 VA examinations.  

The veteran began seeking treatment for a variety of health 
difficulties in 2002.  In October of that year, he underwent 
a round of x-rays.  His lung fields were "normally aerated 
and clear of infiltrates."  No lung disorder was noted.  

Following the veteran's claim for service connection, he was 
sent for a November 2003 VA examination.  The doctor reviewed 
the x-ray from October 2002 and examined the veteran.  The 
doctor indicated that the x-ray was unremarkable and that the 
veteran's lungs were clear.  No wheezes, rales or 
lymphadenopathy were noted.  The veteran had equal breath 
sounds bilaterally.  The doctor concluded that there was no 
evidence of asbestosis.  

The Board remanded this case because the November 2003 VA 
examiner and the private examiner came to opposite 
conclusions about the existence of asbestosis.  The Board 
specifically asked for review of the folder including the 
private opinion and the November 2003 VA examination to 
provide a diagnosis and etiology of any lung disorder the 
veteran might have.  

At his May 2006 VA examination, the chest x-rays from October 
2002 were reviewed and pulmonary function tests were 
administered.  The veteran did display some impairment on the 
pulmonary function tests; however, the results were 
considered "normal" for an 85 year old man.  The doctor 
noted that there was "no comment suggesting pleural 
calcification or pleural thickening on radiological 
reports."  The doctor stated that the veteran "had an 
exposure to asbestos that has not caused any lung damage in 
his case even with his history of 25 years of smoking..."  

The Board finds that the VA medical opinions compelling.  The 
May 2006 VA examiner considered both of the private and 
earlier VA opinions, the veteran's complete record and 
performed a personal examination of the veteran when arriving 
at his opinion.  The May 2006 VA examiner still found that 
the veteran had no asbestosis.  The Board recognizes that all 
three examinations were performed following clinical tests 
and direct examination of the veteran.  Also, the evidence 
does not show that the veteran has or ever had the various 
cancers, clubbed fingers or cor pulmonale listed above in the 
discussion of asbestos related disorders.  In weighing the 
medical opinions, however, the Board notes that there is no 
indication of interstitial opacities, the foundation of the 
diagnosis of asbestosis, on a later-in-time radiographic 
study of the veteran's lungs.  Moreover, both VA examiners 
had the private opinion in the folder for review and still 
did not note interstitial opacities on the veteran's x-rays.  
As such, the Board finds that the private examination is 
entitled to little weight.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement, as it has done in this 
case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has a current 
lung disorder resulting from asbestos exposure.  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or conclude any condition is etiologically related to prior 
asbestos exposure.  The Board is not concluding that he was 
not exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.

As the claim fails for lack of a current disability, further 
inquiry into inservice incurrence or nexus between service 
and disability is moot.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for asbestosis.  See Gilbert, 1 Vet. App. 
at 53.
II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in December 2002 and September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  To the 
extent complete notice was not given prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in 2004 and 2006. The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The 2002 and 2003 letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded appropriate VA examinations in 
November 2003 and May 2006.  Further examination or opinion 
is not needed on the asbestosis claim because, at a minimum, 
the preponderance of the evidence is against a finding that 
the veteran has asbestosis.  This is discussed in more detail 
above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


